Case: 13-40073       Document: 00512395475         Page: 1     Date Filed: 10/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 3, 2013
                                     No. 13-40073
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

URI SALIM BENAVIDES-HERNANDEZ,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:04-CR-234-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       The Federal Public Defender appointed to represent Uri Benavides-
Hernandez has moved for leave to withdraw and has filed a brief in accordance

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40073    Document: 00512395475     Page: 2   Date Filed: 10/03/2013

                                 No. 13-40073

with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Benavides-Hernandez has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion for leave to with-
draw is GRANTED, counsel is excused from further responsibilities herein, and
the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2